RYMER, Circuit Judge,
concurring.
I concur in the judgment because Calderon v. U.S. Dist. Court (Beeler), 128 F.3d 1283, 1286 n. 2 (9th Cir.1997), cert. denied, Beeler v. Calderon, 523 U.S. 1061, 118 S.Ct. 1389, 140 L.Ed.2d 648, overruled in part on other grounds by Calderon v. United States Dist. Court (Kelly), 163 F.3d 530 (9th Cir.1998), discussed finality only in a footnote of dicta. While the Seventh Circuit had held that the limitations period began to run on the date the court of appeals issues its mandate, in Gendron v. United States, 154 F.3d 672, 674 (7th Cir. 1998), the Third Circuit had held otherwise in Kapral v. United States, 166 F.3d 565, 577 (3rd Cir.1999). Thus, there was a circuit split prior to the expiration of Bobadilla’s one-year period for filing his § 2255 petition. In these circumstances, a change in the law is not unforeseeable. See United States v. Rodgers, 466 U.S. 475, 484,104 S.Ct. 1942, 80 L.Ed.2d 492 (1984). As due process bars retroactive application of a change in the law only when unforeseeable, see United States v. Qualls, 172 F.3d 1136, 1139 n. 1 (9th Cir.1999), United States v. Garcia, 210 F.3d 1058 (9th Cir. 2000) , was not impermissibly applied retroactively to Bobadilla.